DLD-285                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1586
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                                  STEVEN HIGHT,
                                           Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2:04-cr-00333-001)
                      District Judge: Honorable Berle M. Schiller
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      July 30, 2015

            Before: FISHER, SHWARTZ and GREENBERG, Circuit Judges

                             (Opinion filed: August 6, 2015)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Steven Hight appeals from the order of the District Court denying his motion

under Rule 35(a) of the Federal Rules of Criminal Procedure. For the reasons that

follow, we will summarily affirm the District Court’s judgment.

       Following a jury trial, Hight was convicted of a Hobbs Act robbery, in violation of

18 U.S.C. § 1951(a), using a firearm during and in relation to a crime of violence, in

violation of 18 U.S.C. § 924(c), and being a felon in possession of a firearm, in violation

of § 18 U.S.C. § 922(g). In May 2005, he was sentenced as a career offender to a term

of 240 months of imprisonment. We affirmed the judgment on appeal. United States v.

Hight, 181 F. App’x 226 (3d Cir. 2006).

       In 2007, Hight filed a motion to vacate his sentence pursuant to 28 U.S.C. § 2255,

which was denied on the merits. Rather than appealing from that denial, Hight filed two

motions, one challenging the constitutionality of § 922(g), the other seeking a

modification of his sentence via under 18 U.S.C. § 3582. The District Court denied the

motions, and we affirmed (albeit treating the former motion as an unauthorized

successive § 2255 motion and denying Hight a certificate of appealability for that claim).

See United States v. Hight, 304 F. App’x 31 (3d Cir. 2008) (per curiam).

       In August 2014, relying upon Rule 35(a), Hight filed in the District Court a motion

to correct an illegal sentence. Hight argued that he should not have been sentenced as a

career offender because the two prior felony convictions upon which that designation was




                                             2
predicated should not have counted as separate offenses. After the Government filed a

response, the District Court entered an order denying the motion. This appeal followed.1

       Having reviewed the record, we determine that the District Court’s ruling was

correct. A Rule 35 motion must be filed “[w]ithin 14 days after sentencing.” See Fed. R.

Crim. P. 35(a).2 Hight filed his motion almost 10 years after he was sentenced. It was

therefore entirely proper for the District Court to deny it. See United States v. Higgs, 504
F.3d 456, 463 (3d Cir. 2007) (holding that the time limit of Rule 35(a) is jurisdictional).

       Moreover, even if Hight’s motion could be considered timely (and if we assumed

that a Rule 35(a) motion was the proper vehicle for raising such a claim), Hight would

not have been entitled to relief in the District Court. His argument is without

merit. Hight raised the precise claim in his earlier motion for a modification of sentence.

In affirming the District Court’s denial of that motion, we explicitly rejected Hamm’s

assertion that his prior felony convictions should not have counted as separate offenses

for purposes of determining his career offender status. See Hight, 304 F. App’x at 33.

       Accordingly, we will affirm the judgment of the District Court.




1
  We have jurisdiction under 28 U.S.C. § 1291. We may summarily affirm a judgment of
the District Court on any basis supported by the record if the appeal does not raise a
substantial question. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6; see also Murray v.
Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).
2
 We note that the version of the Rule in force at the time of Hight’s conviction permitted
such correction within seven days after sentencing. Thus, under either the current or the
former version of this Rule, Hight’s motion is grossly untimely.


                                              3